1
2
3
4
5
6
7
8
9                      UNITED STATES DISTRICT COURT
10                   SOUTHERN DISTRICT OF CALIFORNIA
11
12
13
14   VLADIMIR AMARAUT, on behalf            Case No.: 19cv0411-WQH-MDD
     of himself and others similarly
15   situated,                              AMENDED CASE MANAGEMENT
16                             Plaintiff,   ORDER UP TO THE FILING OF
                                            THE CLASS CERTIFICATION
17   v.                                     MOTION
18                                          [ECF NO. 32]
19
     SPRINT/UNITED MANAGEMENT
20   COMPANY,
21                           Defendant.

22
23
24        On September 6, 2019, the parties filed a Joint Motion to Continue Case
25   Management Schedule. (ECF No. 32). The Court grants in part and denies in
26   part, the joint motion. IT IS HEREBY ORDERED:
27        1.    Any motion to join other parties, to amend the pleadings, or to

                                            1
                                                                  19cv0411-WQH-MDD
1    file additional pleadings shall be filed on or before September 27, 2019.
2          2.     Discovery will be in phases. Phase one includes fact discovery
3    regarding the merits of Plaintiffs’ individual claims and suitability as class
4    representatives. Phase one also includes non-merits fact and expert
5    discovery necessary to support or oppose class certification. Phase one
6    discovery must be completed by January 10, 2020. "Completed" means that
7    all discovery under Rules 30-36 of the Federal Rules of Civil Procedure, and
8    discovery subpoenas under Rule 45, must be initiated a sufficient period of
9    time in advance of the cut-off date, so that it may be completed by the cut-off
10   date, taking into account the times for service, notice and response as set
11   forth in the Federal Rules of Civil Procedure. Counsel shall promptly and in
12   good faith meet and confer with regard to all discovery disputes in
13   compliance with Local Rule 26.1(a). Counsel are to comply with the
14   chambers rules of the Magistrate Judge in bringing discovery disputes before
15   the court.
16         3.     All expert disclosures regarding class certification issues as
17   required by Fed. R. Civ. P. 26(a)(2) shall be served on all parties on or before
18   October 25, 2019. Any contradictory or rebuttal disclosures within the
19   meaning of Rule 26(a)(2)(D)(ii) shall be disclosed on or before November 29,
20   2019. Unless otherwise stipulated by the parties, the required expert
21   disclosures shall include an expert report as required by Rule 26(a)(2)(B). If
22   a written report is not required, the disclosure must provide the information
23   required under Rule 26(a)(2)(c).
24         4.     On or before February 14, 2020, any motion for class certification
25   shall be filed.
26         5.     On or before September 30, 2019, the parties must file a status
27   report regarding the mediation, along with a renewed motion to amend the

                                              2
                                                                       19cv0411-WQH-MDD
1    scheduling order if warranted.
2
3         IT IS SO ORDERED.
4    Dated: September 15, 2019
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                      3
                                          19cv0411-WQH-MDD
